Citation Nr: 1216926	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  07-21 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for phlebothrombosis.

2.   Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.

This appeal arose before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Cheyenne, Wyoming, Department of Veterans' Affairs (VA), Regional Office (RO) that denied both claims.  The Waco, Texas RO now has jurisdiction of this case.

In November 2011, the Board remanded these issues for further evidentiary development.  The case is again before the Board for appellate consideration.



FINDINGS OF FACT

1.  The Veteran does not currently have phlebothrombosis that can be related to his period of service.

2.  The Veteran's diagnosed COPD cannot be attributed to his period of service, to include exposure to asbestos.


CONCLUSIONS OF LAW

1.  Phlebothrombosis was not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011). 

2.  COPD was not incurred in or aggravated by service, nor may it be presumed to be related to in-service asbestos exposure.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.300(a), 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2005 with regard to the claims.  The August 2005 letter also explained how to substantiate a claim based on asbestos exposure.  The claims were also readjudicated in the April 2007 Statement of the Case (SOC) and the May 2008 and March 2012 Supplemental Statements of the Case (SSOCs). Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  

VA examinations with respect to the claims were obtained in April 2008 and January 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provide a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with an April 2007 SOC and May 2008 and March 2012 SSOCs, which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.



LAWS AND REGULATIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The M21-1MR contains guidelines for the development of asbestos exposure cases.  Paragraph (a) lists common materials that may contain asbestos including steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.

Paragraph (b) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis.  Inhaling asbestos fibers can also lead to pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  

Paragraph (c) notes as important that all persons with significant asbestosis develop cor pulmonale, heart disease secondary to disease of the lung or its blood vessels, and those who do not die from cancer often die from heart failure secondary to cor pulmonale.  Also of significance is that disease-causing exposure to asbestos may be brief, and/or indirect.

Paragraph (d) states that the latency period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between the first exposure and the development of the disease.

Paragraph (e) provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.

Paragraph (f) indicates that some of the major occupations involving exposure to asbestos include mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  

Paragraph (g) notes that high exposure to asbestos and high prevalence of disease have been noted in insulation and shipyard workers.  During World War II, several million people employed in U.S. shipyards and U.S. Navy veterans were exposed to chrysotile products as well as amosite and crocidolite since these varieties were used extensively in military ship construction.  

Paragraph (h) provides that VA must determine whether service records demonstrate evidence of asbestos exposure during service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information pertinent to the veteran.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").


FACTUAL BACKGROUND AND ANALYSIS

Phlebothrombosis

The Veteran's service treatment records show no complaints of, treatment for, or diagnosis of phlebothrombosis or any other vein conditions at the time of his entrance examination in October 1965.  In early May 1968, he was seen with complaints of coughing up blood.  A provisional diagnosis of hemoptysis likely secondary to phlebothrombosis with pulmonary embolism was made.  However, it was also noted that a diagnosis of epitaxis could not be ruled out.  In late May 1968, he was hospitalized at a Wellington, New Zealand facility for possible pulmonary embolism; this was not confirmed on examination, although he did show evidence of probable deep vein thrombosis (DVT) of the left calf.  Adequate venous drainage was reestablished.  Light duty was recommended until he could be returned to the U.S. and reassessed.  In June 1968, he was again seen with complaints of pain in the lower extremity, and his past history of phlebothrombosis with pulmonary embolism and pain in the left calf was noted.  An exact diagnosis was deferred.  Later that month, he complained of left popliteal pain and left lower extremity numbness and pain.  The physician noted his prior treatment in New Zealand and reviewed all the Veteran's medical records.  This physician determined that, given the lack of chest pain and shortness of breath, the diagnosis of thrombolism would be discarded and it was commented that his complaints appeared to be muscular in origin.  At the time of his February 1970 separation examination, there were no complaints of, treatment for, or diagnosis of phlebothrombosis or any other condition of the veins.

There were no post-service treatment records noting any complaints of or treatment for phlebothrombosis.  In January 1998, while being treated for a heart condition, it was noted that there was no evidence of phlebitis at the IV sites, nor was there any evidence of peripheral embolic lesions.

At a personal hearing at the RO, the Veteran stated that he had been treated for phlebothrombosis in service.  He commented that he had had leg numbness ever since his separation from service.

The Veteran was afforded a VA examination in January 2011.  He stated that his legs would tingle and that he had pain from his thighs to both feet.  He was noted to be diabetic, with related peripheral neuropathy.  He denied having calf pain or swelling in the feet and ankles.  The objective examination found no edema, and no calf or popliteal tenderness.  The Homan's test was negative bilaterally.  The examiner concluded that there were no residuals from any thrombophlebitis or epitaxis noted in service.

After a careful review of the evidence of record, it is found that entitlement to service connection for phlebothrombosis is not warranted.  

Initially, in the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In the instant case, the Veteran's instances of phlebitis and/epitaxis appeared to have resolved by his discharge and did not lead to the development of any current disability.  This conclusion is supported by the silence of the post-service treatment records and by the VA examination conducted in January 2011 that found no residuals of either phlebothrombosis or epitaxis (the objective examination was normal and did not identify either condition).  While the Veteran has expressed his belief that he suffers from this condition and that it is related to his service, he is not competent to render a diagnosis or an opinion as to etiology of any diagnosed disorders.  In any event, even assuming he is competent to offer such an opinion, the opinion of the VA examiner is, in the Board's opinion, of greater probative weight.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  This is because the examiner clearly does have a great deal more training, education and experience in assessing the presence and origin of medical disabilities.  Therefore, given the absence of the currently claimed disorder, service connection cannot be granted.  See Brammer, supra.

Accordingly, although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

COPD secondary to asbestos exposure

The Veteran has claimed that he has COPD as a direct result of exposure to asbestos while serving aboard various Naval vessels.  The evidence of record indicates that his military occupational specialty was boiler technician; therefore, the Board will concede that it is likely that the Veteran was exposed to asbestos in service.

The Veteran's October 1965 entrance examination and his February 1970 separation examination are silent as to any complaints of, treatment for, or diagnosis of COPD.  His clinical records from service also do not demonstrate any treatment for this disorder.

Following service, the Veteran was diagnosed with severe COPD in 1998 and began to receive treatment from VA in 2002.

The Veteran was examined by VA in April 2008.  He stated that he had been exposed to asbestos while working on ship boilers, and that he had had shortness of breath at that time.  He alleged that since service he had difficulty breathing, accompanied by an occasional cough and wheezing, but without expectoration.  A diagnosis of COPD was noted, but there was no opinion offered as to its relationship to the Veteran's service.

Another VA examination of the Veteran was conducted in January 2011.  Again, he noted his service as a boiler technician aboard three Naval vessels.  He also stated that he had begun to smoke at the age of 18, smoking 1/2 to 2 packs per day.  He had quit 10 years before.  The examiner noted that there was no evidence of COPD in the service treatment records.  The Veteran reported that he began to have shortness of breath in the 1970's and that COPD was found in 1999 and 2000.  A May 2009 chest x-ray had shown prominent bronco-vascular markings and linear fibrotic changes in the right lower lobe.  The objective examination noted that his lungs were clear to auscultation and percussion and a chest x-ray was normal.  The examiner determined that the Veteran's diagnosed COPD had nothing to do with the episodes of hemoptysis in service, and it was further opined that it was less likely than not related to the Veteran's military service, since there was no evidence of COPD in service.  It was more likely that the COPD was related to his history of tobacco use.

After a careful review of the evidence of record, it is found that service connection for the diagnosed COPD is not warranted.  Clearly, there is no question that the Veteran has been diagnosed with COPD; therefore, the requirement of the existence of a current disability has been established.  There were also some complaints of hemoptysis in service; significantly, there were no complaints of any lung disorders and COPD was never found in service.  Moreover, the VA examiner unequivocally stated that these episodes had nothing to do with the later development of COPD.  In fact, the VA examiner opined that it was more likely that the diagnosed COPD was related to the Veteran's history of smoking.  VA regulations are quite clear that, for those claims filed after June 9, 1998 (such as the Veteran's), a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 C.F.R. § 3.300(a) (2011).   The Veteran has not presented any evidence, other than his own statements, to refute this opinion.  While the Veteran is competent to state his belief that his COPD is related to service, he has not demonstrated that he has the expertise to render an opinion as to medical etiology.  See Espiritu, supra.  As a consequence, the opinion of the VA examiner is accorded the greatest probative weight and is dispositive of this claim.  See Madden, supra.  Accordingly, service connection for the diagnosed COPD cannot be granted.

Therefore, although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).









(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to service connection for phlebothrombosis is denied.

Entitlement to service connection for COPD secondary to asbestos exposure is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


